Citation Nr: 0424204	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability, 
including degenerative joint disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
November 1971.  Service in Vietnam is indicated by the 
evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana  (the RO) which denied his claim of 
entitlement to service connection for a back disability.

The veteran was afforded a hearing before a Veterans Law 
Judge in December 2001.  In June 2003, the veteran was 
advised that the Veterans Law Judge who presided at the 
December 2001 hearing was no longer employed by the Board.  
The veteran was further advised of his right to another 
hearing before another Veterans Law Judge.  In June 2003, the 
veteran declined an additional hearing.  The Board wishes to 
make it clear that the transcript of the December 2001 
hearing is of record and has been carefully reviewed.

In April 2002, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2003).  Pursuant to such development, 
consisting of a December 2002 VA examination report, 
additional medical evidence was added to the record.  

Subsequently, however, in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated portions of the new regulation.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  For this 
reason, the case was remanded to the RO by the Board in July 
2003.  

In August 2003, the RO issued a supplemental statement of the 
case (SSOC) which confirmed and continued its previous denial 
of the veteran's claim.  Thus, DAV/Bernard concerns have been 
rectified.  In February 2004, the veteran submitted 
additional written argument in support of his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Other matter

The veteran's appeal originally also encompassed the issue of 
entitlement to an increased rating for post traumatic stress 
disorder.  This issue was the subject of a separate, final 
Board decision in July 2003 and accordingly will not be 
further discussed in this decision.  See 38 C.F.R. § 20.1100 
(2003).  


REMAND

The veteran seeks entitlement to service connection for a 
back disability, including degenerative joint disease of the 
lumbar spine.  In the substantive appeal filed on the 
veteran's behalf by his representative in June 2000, it was 
suggested that his back problems were caused by combat-
related activities in Vietnam.  The veteran himself testified 
that his back pain started after carrying heavy back packs 
and equipment up mountains.  He indicated that he fell 
several times.  See the December 2001 hearing transcript, pg. 
11. 





	(CONTINUED ON NEXT PAGE)





Factual background

The Board believes that a brief recapitulation of the facts 
in this case may be useful. 

Medical history

The veteran served on active duty in the U.S. Marine Corps 
from October 1969 to November 1971, including service in 
Vietnam.  His DD 214 lists his military occupational 
specialty (MOS) as Assaultman (0351).  His decorations 
include the Combat Action Ribbon and the Purple Heart.  

The veteran's service medical records are negative for 
complaint or finding relating to the back.  His spine was 
clinically evaluated as normal on separation examination in 
November 1971.  

There is no relevant medical evidence for the next 27 years.  
[The veteran testified that he received treatment for his 
back within the first year after discharge from Brawls 
Clinic, a small hospital; however, he further indicated that 
the clinic no longer exists, the doctor who treated him died, 
and he has no idea where the records are.  See the hearing 
transcript, pgs. 11-13.]

Post-service medical evidence reflects diagnoses of 
degenerative joint disease of the lumbar spine starting in 
1999.  

Medical opinions

The record on appeal contains three medical opinions which 
address whether the veteran's low back disability, 
degenerative arthritis, was the result of service, namely a 
January 2001 statement from Dr. D.M., a private orthopedist, 
and VA physicians' May 2001 and December 2002 reports.  

In the January 2001 statement, Dr. D.M. reported treating the 
veteran for arthritis in the facet joints of his back.  After 
talking with the veteran, Dr. D.M. was positive that his 
Vietnam experiences initiated and started the degeneration.  
Dr. D.M. noted that the veteran "had to carry heavy guns, 
heavy equipment and back packs all the time.  Then of course, 
he had the exposure of wet, cold ground all the time he was 
over there."  

The May 2001 VA examiner opined that the veteran's current 
spine condition was not related to his military service.  The 
rationale for the opinion was that there was no report of 
injury or complaint of pain in the service.  

The December 2002 VA examiner also concluded that the 
veteran's current low back disability, degenerative 
arthritis, was not likely related to military service or any 
reported injuries sustained therein.  The VA physician noted 
that the veteran did not have any complaints of back pain 
while in service and that the carrying of heavy packs, heavy 
equipment and being in a wet environment were not, in 
themselves, conditions that were likely to cause 
degeneration.  

Reason for remand

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2003).

However, the United States Court of Appeals for Veterans 
Claims (the Court) has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Upon review, the Board notes that the record shows that the 
veteran received the Combat Action Ribbon.  His reports of 
stresses on his back due to carrying heavy packs and 
equipment through rough terrain is "consistent with the 
circumstances, conditions and hardships of such service".   
He is therefore entitled to the 38 U.S.C.A. § 1154 
presumption relating to the question of in-service incurrence 
of back injury.  As explained above, however, the combat 
presumption, however, does not serve to provide medical 
nexus.  See Libertine, supra.

The Board finds that the medical opinions of record are 
insufficient to decide the claim.  In this regard, the Board 
notes that while Dr. D.M. opined that the degenerative 
process began in service, he did not offer an explanation as 
to why degenerative joint disease of the lumbar spine was not 
shown until 27 years after the veteran's service.  In 
contrast, the VA examiners based their negative opinions 
regarding a link between the degenerative arthritis and the 
veteran's service on the fact that no back complaint or 
injury was noted in service.  As explained above, given the 
fact that the veteran engaged in combat during service along 
with his description of carrying heavy loads up mountains and 
falling down, the combat presumption applies.  

In view of the foregoing, the Board believes an addendum 
medical opinion should be obtained addressing this issue.  
See 38 C.F.R. § 3.159(c)(4) (2003) [a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim].
See also Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for low back problems since 
service.  After securing any necessary 
authorizations, VBA should request copies 
of all indicated records which have not 
been previously secured and associate 
them with the claims folder.  VBA should 
also advise the veteran that he is 
encouraged to submit a statement from Dr. 
D.M., or any other health care provider, 
explaining why the degenerative joint 
disease of the lumbar spine which  was 
not shown until 27 years after service 
was related to  service.  

2.  VBA should obtain an addendum to the 
December 2002 VA examination report.  The 
December 2002 VA examiner should be asked 
to provide a response to the following:

Given that a back injury in service has 
been conceded, is it as likely as not 
that the veteran's current low back 
disability is related to service?  If 
not, why?

All answers should be supported by 
appropriate rationale.  A report should 
be prepared and associated with the 
veteran's VA claim folder.

If the December 2002 VA examiner is 
unavailable, VBA should arrange for an 
appropriate VA physician to review the 
claims folder and provide the requested 
information.  

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




